Detailed Office Action

1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on (06/22/2021) has been entered.

  Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

          Acknowledgements

3.       The Examiner undersigned thanks Applicant’s representative for the cooperation expediting the case.

3.1.	Upon new entry, claims (1 -20) remain pending on this application, of which (1, 9, 16) are the three (3) parallel running independent claims on record.

3.2.	A new Terminal Disclaimer was timely filed and approved on date (06/23/2021), and therefore the prev. presented Double patent rejection is withdrawn. 

Terminal Disclaimer

4.     The newly electronically filed Terminal Disclaimer (TD) was received by the Office. 

4.1.	    The Terminal disclaimer received on date (08/06/2021) is disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent (US 10,304,301) has been reviewed, approved and recorded on file.
              
               Notice of Allowance

5.       Examiner undersigned considers that the case has been now placed in conditions for allowance, and therefore a Notice of Allowance appears below:

5.1.	To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

                                                        Reasons for Allowance

6.       The following is the Examiners statement of reasons for allowance:

6.1.    The three parallel running independent claims (1, 9 and 16) are drawn to an apparatus and method employing - (e.g. a particular sample-based angular intra-prediction (SAP) technique, that is applied when lossless coding is enabled for the PU, and a block-based angular intra prediction, when lossless is disable on the PU, as shown in at least Figs. (6, 8, 9). In case sample-based angular intra-prediction (SAP) technique applies, the processor selects a first pair of reference samples according to intra-prediction angle and determining predicted samples based on the linear interpolation information of the first pair of reference samples, [Summary; claims]. 

6.2.    The below group of Prior art (PA) presented on record (see Section 8), fails to fairly disclose and/or suggest the above construction and features (section 6.1), having no analogous in the Art at the time the invention was made/filed, and is/are therefore to be considered a novelty.

7.       For at least above arguments, Examiner is believed that present claims to limitations, in combination with the rest of the associated features as prev. disclosed, has/have been constructed in such manner, placed in condition for allowance. 

7.1.	The listed associated dependent claims further limit the corresponded independent claims on record, and are also allowed.

     Prior Art Citations

8.       The following List of PA, made of record and not relied upon, is considered pertinent to
Applicant’s disclosure:

8.1.	Patent documentation:

US 9,451,254 B2		Joshi; et al.		H04N19/70; H04N19/117; H04N19/82; 
US 9,888,248 B2		Song; et al.		H04N19/61; H04N19/124; H04N19/44; 
US 10,645,398 B2		Zhou; et al.		H04N19/176; H04N19/11; H04N19/59; 

8.2.	Non Patent Literature:

_ Improved intra angular prediction by DCT based interpolation filter; Matsuo; Aug-2012.
_ AHG22 - High level signaling of lossless coding mode in HEVC; Zhou; 2011.
_ High level signaling of lossless coding mode in HEVC; Zhou; 2011.
_ Modification of Intra prediction in HEVC. Matsuo; 2012. 

       CONCLUSIONS

9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 270 -1168. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call (800) 786 -9199 (IN USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481